SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-28366 Norwood Financial Corp. (Exact name of Registrant as specified in its charter) Pennsylvania 23-2828306 (State or other jurisdiction of Incorporation or organization) (I.R.S. employer identification no.) 717 Main Street, Honesdale, Pennsylvania (Address of principal executive offices) (Zip Code) (570) 253-1455 (Registrant’s telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report)) Indicate by check (x) whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of May 3, 2010 Common stock, par value $0.10 per share 1 NORWOOD FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 Page Number PART I - CONSOLIDATED FINANCIAL INFORMATION OF NORWOOD FINANCIAL CORP. Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 32 Item 4. Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 34 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements NORWOOD FINANCIAL CORP. Consolidated Balance Sheets(unaudited) (dollars in thousands, except per share data) March 31, December 31, ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Cash and cash equivalents Securities available for sale Securities held to maturity, fair value 2010: $177, 2009: $722 Loans receivable (net of unearned income) Less:Allowance for loan losses Net loans receivable Investment in FHLB Stock, at cost Bank premises and equipment, net Bank owned life insurance Accrued interest receivable Foreclosed real estate owned Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Common stock, $.10 par value per share, authorized 10,000,000; shares issued 2,840,872 Surplus Retainedearnings Treasury stock at cost: 2010: 86,007 shares, 2009: ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. 3 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) Three Months Ended March 31, INTEREST INCOME Loans receivable, including fees $ $ Securities Other 11 6 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 34 96 Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 4,667 4,456 OTHER INCOME Service charges and fees Income from fiduciary activities 86 82 Net realized gains on sales of securities Gains on sale of loans and servicing rights 75 Gains on sale of deposits - Other Total other income OTHER EXPENSES Salaries and employee benefits Occupancy, furniture & equipment, net Data processing related Taxes, other than income Professional fees 98 FDIC Insurance assessment Foreclosed real estate owned 16 12 Other Total other expenses INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ $ BASIC EARNINGS PER SHARE $ $ DILUTED EARNINGS PER SHARE $ $ See accompanying notes to the unaudited consolidated financial statements. 4 NORWOOD FINANCIAL CORP. Consolidated Statements of Changes in Stockholders’ Equity (unaudited) Three months ended March 31, 2010 (dollars in thousands, except share data) Common Stock Retained Treasury Stock Accumulated Other Comprehensive Shares Amount Surplus Earnings Shares Amount Income(Loss) Total Balance December 31, 2009 $ ) $ $ Comprehensive Income: Net Income Change in unrealized gains on securitiesavailable for sale, net ofreclassification adjustments andtaxeffects 81 81 Total comprehensive income $ Cash dividends declared $.28 per share ) ) Acquisition oftreasurystock ) ) Stock options exercised ) ) 31 10 Tax benefit on stock options exercised 5 5 Compensation expense related to stockoptions 39 39 Balance, March 31, 2010 $ ) $ $ See accompanying notes to the unaudited consolidated financial statements. 5 NORWOOD FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Thee Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Provision for loan losses Depreciation Amortization of intangible assets 13 13 Deferred income taxes 28 94 Net amortization of securities premiums and discounts 59 19 Net realized gain on sales of securities ) ) Gain on sale of deposits - ) Net increase in investment in life insurance ) ) Net gain on sale of mortgage loans and servicing rights ) ) Mortgage loans originated for sale ) ) Proceeds from sale of mortgage loans originated for sale Compensation expense related to stock options 39 32 Decrease in accrued interest receivable and other assets Increase (decrease) in accrued interest payable and other liabilities 33 (6 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Securities available for sale: Proceeds from sales Proceeds from maturities and principal reductions on mortgage-backed securities Purchases ) ) Securities held to maturity, proceeds from maturities - Net (increase) decreasein loans ) Purchase of bank premises and equipment ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits Net decrease in short-term borrowings ) ) Stock options exercised 10 9 Tax benefit of stock options exercised 5 5 Acquisition of treasury stock ) ) Cash dividends paid ) ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying notes to the unaudited consolidated financial statements. 6 Notes to the Unaudited Consolidated Financial Statements 1.Basis of Presentation The unaudited consolidated financial statements include the accounts of Norwood Financial Corp. (Company) and its wholly-owned subsidiary, Wayne Bank (Bank) and the Bank’s wholly-owned subsidiaries, WCB Realty Corp., Norwood Investment Corp. and WTRO Properties.All significant intercompany transactions have been eliminated in consolidation. The accompanying unaudited consolidatedfinancial statements have been prepared in conformity with generally accepted accounting principles for interim financial statements and with instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.The financial statements reflect, in the opinion of management, all normal, recurring adjustments necessary to present fairly the financial position and results of operations of the Company.The operating results for the three month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010 or any other future interim period. These statements should be read in conjunction with the consolidated financial statements and related notes which are incorporated by reference in the Company’s Annual Report on Form 10-K for the year-ended December 31, 2009. 2.Earnings Per Share Basic earnings per share represents income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflects additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options and are determined using the treasury stock method. The following table sets forth the weighted average shares outstanding used in the computations of basic and diluted earnings per share: (in thousands) Three Months Ended March 31, Basic EPS weighted average shares outstanding Dilutive effect of stock options 7 18 Diluted EPS weighted average shares outstanding 2,755 Stock options which had no intrinsic value, because their effect would be anti-dilutive and therefore would not be included in the diluted EPS calculation were 137,150 and 113,150 as of March 31, 2010 and 2009, respectively. 7 3.Stock-Based Compensation The Company’s shareholders approved the Norwood Financial Corp 2006 Stock Option Plan at the annual meeting on April 25, 2006 and the Company awarded 47,700 options in 2006, 22,000 options in 2007, 24,000 options in 2008 and 27,000 options in 2009 and 1,000 options in 2010, all of which have a twelve month vesting period. As of March 31, 2010, there was $117,000 of total unrecognized compensation cost related to non-vested options granted in 2009 under the plan, which will be fully amortized by December 31, 2010. During the three months ended March 31, 2010, 1,000 stock options were granted. A summary of stock options from all plans, adjusted for stock dividends declared, is shown below. Options Weighted Average Exercise Price Per Share Weighted Average Remaining Contractual Terms Aggregate Intrinsic
